COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of D.L.W., J.A.W., and A.M.M., Children

Appellate case number:      01-20-00507-CV

Trial court case number:    2018-03930J

Trial court:                313th District Court of Harris County

        Appellant, mother, has filed a notice of appeal of the trial court’s June 24, 2020
Decree in Suit Affecting the Parent-Child Relationship. Appellant’s brief initially was due
on August 19, 2020. See TEX. R. APP. P. 38.6(a). On motion of mother, the deadline to
file her appellant’s brief was extended to September 8, 2020. Mother has filed a second
unopposed motion to extend the deadline to file her appellant’s brief, requesting the
deadline be extended to September 14, 2020.
      Appellant’s motion is granted. Appellant’s brief is due no later than September 14,
2020, with no further extensions.
       Because this appeal involves the termination of the parent-child relationship, this
Court is required to bring the appeal to final disposition within 180 days of July 8, 2020,
the date the notice of appeal was filed, so far as reasonably possible. See TEX. R. JUD.
ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app.
       It is so ORDERED.

Judge’s signature: __/s/ Evelyn V. Keyes_____________________________________
                    Acting individually  Acting for the Court

Date: ___September 10, 2020___